DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 4, 6-8, 10, 11, 13-16, 18, and 19 are objected to because of the following informalities:
In claim 1, line 7, “said the second voltage ramp” should read --said second voltage ramp--.
In claim 1, line 9, “the first and second signals” should read --the first and second binary 
signals--.
In claim 3, line 10, “the first and second signals” should read --the first and second binary 
signals--.
In claim 4, line 4, “the first and second signals” should read --the first and second binary 
signals--.
In claim 6, line 3, “reference potential” should read --the reference potential--.
In claim 7, line 5, “the first and second signals” should read --the first and second binary 
signals--.
In claim 8, lines 7-8, “the first and second signals” should read --the first and second binary 
signals--.
In claim 10, line 11, “the first and second signals” should read --the first and second binary 
signals--.
In claim 11, line 2, “the last first voltage ramp” should read --a last first voltage ramp--.
In claim 13, lines 8-9, “the first and second signals” should read --the first and second binary 
signals--.
In claim 14, line 12, “the first and second signals” should read --the first and second binary 
signals--.
In claim 15, line 7, “the first and second signals” should read --the first and second binary 
signals--.
In claim 16, line 11, “the first and second signals” should read --the first and second binary 
signals--.
In claim 18, line 3, “reference potential” should read --the reference potential--.
In claim 19, line 7, “said the second voltage ramp” should read --said second voltage ramp--.
In claim 19, line 11, “the last first voltage ramp” should read --a last first voltage ramp--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 10, 14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the power supply voltage and reference potential" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first capacitive element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the reference potential" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the first capacitive element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second capacitive element" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the reference potential" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the storage circuit" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the power supply and reference potential" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is rejected for inheriting the indefiniteness of parent claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurwitz et al. (USP 10,461,724).
	Regarding claim 1, Hurwitz’s Fig. 1 shows a device, comprising:
a first generator (the combination of elements 106A, 108A, 130A, and COSC1) configured to generate a first series of first voltage ramps (at node VcapA);
a second generator (the combination of elements 106A, 108B, 130B, and COSC2) configured to generate a second series of second voltage ramps;
a first circuit (112) configured to compare (using comparator 114A) each first voltage ramp with a set point voltage (Vref) and deliver a first binary signal (OUT A) representative of the comparison of said first voltage ramp with the set point voltage, and to compare each second voltage ramp with the set point voltage and deliver a second binary signal (OUT B) representative of the comparison (using comparator 114B) of said second voltage ramp with the set point voltage;
a second circuit (120) configured, based on the first and second binary signals, to:
stop the first voltage ramp and start the second voltage ramp when said first voltage
ramp reaches the set point voltage (due to the complementary nature of the timing signals); and
stop the second voltage ramp and start the first voltage ramp when said second
voltage ramp reaches the set point voltage (due to the complementary nature of the timing signals); and
a third circuit (122) configured to modulate the set point voltage based on a maximum value of at least a last one of first voltage ramps in the first series compared with the set point voltage (when VcapA is coupled to comparator 124).
As to claim 3, Hurwitz’s Fig. 1 shows the device according to claim 1, wherein:
the first generator comprises a first capacitive element (COSC1), a first switch (108A), and a first current source (106A) series-connected between a node of application of a power supply voltage (Vdd) and a node of application of a reference potential (GND), and a second switch (130A) connected in parallel with the first capacitive element; and
the second generator comprises a second capacitive element (COSC2), a third switch (108B), and a second current source (106A) series-connected between the node of application of the power supply voltage (Vdd) and the node of application of the reference potential (GND), and a fourth switch (130B) connected in parallel with the second capacitive element;
wherein the second circuit (120) is configured based on the first (OUT A) and second (OUT B) binary signals to:
turn on the first switch and turn off the third switch when the second voltage ramp reaches the set point voltage (due to the complementary nature of the clk and clkb signals); and
turn on the third switch and turn off the first switch when the first voltage ramp reaches the set point voltage (due to the complementary nature of the clk and clkb signals).
As to claim 4, Hurwitz’s Fig. 1 shows the device according to claim 3, wherein the first generator is reset by the turning-on of the second switch (due to reset signal rstA), wherein the second generator is reset by the turning-on of the fourth switch (due to reset signal rstB), and wherein the second circuit (120) is configured to control (via the TIMING INFORMATION signals) the second and fourth switches based on the first (OUT A) and second (OUT B) binary signals.
	As to claim 11, Hurwitz’s Fig. 1 shows the device according to claim 1, wherein the third circuit is configured to modulate the set point voltage based on a maximum value of at least the last first voltage ramp in the first series compared with the set point voltage (when switch 128A is enabled) and based on a maximum value of at least a last second voltage ramp in the second series compared with the set point voltage (when switch 128B is enabled).
	As to claim 19, this claim is rejected for the same reasons as claims 1 and 11.

Allowable Subject Matter
Claims 2, 5, 7, 9, 12, 13, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 8, 10, 14, and 16-18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849